FHA mortgage foreclosure; claim for reimbursement for utility services; claim for management services; third-party practice. — The petition in Docket No. 177-73 seeks to recover a sum on the basis of utility services which plaintiffs furnished to a housing development (Field Town Apartment) during the period when defendant was in the process of foreclosing a mortgage which it held on such property. The petition in Docket No. 234r-73 seeks to recover a sum because of the alleged breach by defendant of an oral promise to reimburse plaintiff for the amount of a 2-week payroll at the same housing development. Defendant moved to have the court notify George Bregman, owner and mortgagor of the development, to appear as a party and assert his interest. On October 25,1974 the court issued the following order:
Before Davis, Judge, Presiding, Skelton and Kunzig, Judges.
“These consolidated cases come before the court on motion of the third-party, George Bregman, filed April 19,1974, to dismiss for lack of jurisdiction moving that he be ‘dismissed *845from these proceedings and that the Notice heretofore served upon him be in all things quashed.’ Upon consideration thereof, together with the defendant’s response thereto, without oral argument, upon the basis of the decision by this court in Bowser, Inc. v. United States, 190 Ct. Cl. 441, 420 F. 2d 1057 (1970),
“it is ORdeked that the third-party’s said motion to dismiss be and the same is granted to the extent that the said third-party be dismissed as a party to these proceedings, with the provision that such dismissal is with prejudice to the third-party’s right Ito relitigate any matter determined in these proceedings.”
Thereafter trial was held, and on February 4,.1975 Senior Trial Judge Mastín G. White filed separate recommended decisions and conclusions of law, holding that plaintiffs were entitled to recover. On April 3, 1975 and March 27, 1975, respectively, stipulations of settlement were filed in the court. On April 11, 1975 the court entered judgments for plaintiffs in Docket No. 177-73 based on the stipulated settlement in the sum of $38,878.58 and in Docket No. 234 — 73 based on the stipulated settlement in the sum of $3,715.16.